DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:
In their preamble, the independent claims recite “… for controlling a plurality of environmental factors …” Later in the claims, and in other dependent claims, this limitation is referred to as “the plurality of various environmental factors …” having it include the word “various.” For the sake of consistency, the Examiner suggests including the word “various” into the presentation in the preamble of the independent claims.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,304,447 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both .
Instant claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,304,447 B2.
Instant claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,304,447 B2.
Instant claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,304,447 B2.
Instant claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,304,447 B2.
Instant claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,304,447 B2.
Instant claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,304,447 B2.
Instant claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,304,447 B2.
Instant claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,304,447 B2.
Instant claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,304,447 B2.
Instant claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,304,447 B2.
Instant claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,304,447 B2.

Instant claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,304,447 B2.
Instant claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,304,447 B2.
Instant claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,304,447 B2.
Instant claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,304,447 B2.
Instant claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,304,447 B2.
Instant claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,304,447 B2.
Instant claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,304,447 B2.
The table below shows a mapping of the respective instant claims against those of U.S. Patent No. 10,304,447 B2.
Instant application
U.S. Patent No. 10,304,447 B2
Claim 1
Claim 1
A processor-implemented method for controlling a plurality of environmental factors that trigger a negative emotional state, the method comprising:

A processor-implemented method for controlling a plurality of environmental factors that trigger a negative emotional state, the method comprising:

determining an emotional state experienced by a user when each of a plurality of various environmental factors is present
determining an emotional state experienced by the user when each of the plurality of various environmental factors is present based on the plurality of analyzed user data
identifying an upcoming event based on a plurality of calendar information
identifying an upcoming event based on the plurality of received calendar information

identifying an environmental factor within the plurality of various environmental factors is present at the identified upcoming event
in response to determining the identified environmental factor causes the user to experience a negative emotional state, executing an audio accommodation method to modify a presenter’s voice with an overlay to soften the presenter’s voice for the user based on the identified environmental factor, wherein the overlay is a voiceover that lowers a present voice volume and plays a modified presenter voice audio in a softer tone to the user.
in response to determining the identified environmental factor causes the user to experience a negative emotional state, executing an audio accommodation method to modify a presenter’s voice with an overlay to soften the presenter’s voice for the user based on the identified environmental factor, wherein the overlay is a voiceover that lowers a present voice volume and plays a modified presenter voice audio in a softer tone to the user.
Claim 2
Claim 2
The method of claim 1, wherein the plurality of user data is selected from a group consisting of a plurality of user vital sign data and a plurality of user social media data.
The method of claim 1, wherein the plurality of user data is selected from a group consisting of a plurality of user vital sign data and a plurality of user social media data.
Claim 3
Claim 3
The method of claim 1, wherein the plurality of received calendar information is selected from a group consisting of an event name, an event type, a plurality of speaker information, an event date, and an event time.
The method of claim 1, wherein the plurality of received calendar information is selected from a group consisting of an event name, an event type, a plurality of speaker information, an event date, and an event time.
Claim 4
Claim 4
The method of claim 1, wherein the executed accommodation method is selected from a group consisting of a visual assistance to the user, an audio assistance to the user, or a presenter notification.
The method of claim 1, wherein the executed accommodation method is selected from a group consisting of a visual assistance to the user, an audio assistance to the user, or a presenter notification.
Claim 5
Claim 5
The method of claim 1, wherein determining an emotional state experienced by the user when each of the plurality of various environmental factors is present further comprises:SVL920160267US0521 of 26
The method of claim 1, wherein determining an emotional state experienced by the user when each of the plurality of various environmental factors is present further
comprises:
creating a data model of each user emotional state experienced by each of the plurality of various environmental factors
creating a data model of each user emotional state experienced by each of the plurality of various environmental factors
storing the created data model in a data repository.
storing the created data model in a data repository.
Claim 6
Claim 6
The method of claim 4, wherein the visual assistance to the user includes displaying a notification to the user before the user experiences the identified environmental factor that notifies user of the identified environmental factor.
The method of claim 4, wherein the visual assistance to the user includes displaying a notification to the user before the user experiences the identified environmental factor that notifies user of the identified environmental factor.

Claim 7
The method of claim 4, wherein the audio assistance to the user includes overlaying a sound that causes the negative emotional state in the user with a different sound that does not cause the negative emotional state in the user.
The method of claim 4, wherein the audio assistance to the user includes overlaying a sound that causes the negative emotional state in the user with a different sound that does not cause the negative emotional state in the user.
Claim 8
Claim 8
A computer system for controlling a plurality of environmental factors that trigger a negative emotional state, the computer system comprising:
A computer system for controlling a plurality of environmental
factors that trigger a negative emotional state, the computer system comprising
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:
determining an emotional state experienced by a user when each of a plurality of various environmental factors is present
determining an emotional state experienced by the user when each of the plurality of various environmental factors is present based on the plurality of analyzed user data
identifying an upcoming event based on a plurality of calendar information
identifying an upcoming event based on the plurality of received calendar information
identifying an environmental factor within the plurality of various environmental factors is present at the identified upcoming event
identifying an environmental factor within the plurality of various environmental factors is present at the identified upcoming event
in response to determining the identified environmental factor causes the user to experience a negative emotional state, executing an audio accommodation method to modify a presenter’s voice with an overlay to soften the presenter’s voice for the user based on the identified environmental factor, wherein the overlay is a voiceover that lowers a present voice volume and plays a modified presenter voice audio in a softer tone to the user
in response to determining the identified environmental factor causes the user to experience a negative emotional state, executing an audio accommodation method to modify a presenter’s voice with an overlay to soften the presenter’s voice for the user based on the identified environmental factor, wherein the overlay is a voiceover
that lowers a present voice volume and plays a modified presenter voice audio in a softer tone to the
user
Claim 9
Claim 9
The computer system of claim 8, wherein the plurality of user data is selected from a group consisting of a plurality of user vital sign data and a plurality of user social media data.
The computer system of claim 8, wherein the plurality of user data is selected from a group consisting of a plurality of user vital sign data and a plurality of user social media
data.
Claim 10
Claim 10
The computer system of claim 8, wherein the plurality of received calendar information is 


Claim 11
The computer system of claim 8, wherein the executed accommodation method is selected from a group consisting of a visual assistance to the user, an audio assistance to the user, or a presenter notification.
The computer system of claim 8, wherein the executed accommodation method is selected from a group consisting of a visual assistance to the user, an audio assistance to the user, or a presenter notification.
Claim 12
Claim 12
The computer system of claim 8, wherein determining an emotional state experienced by the user when each of the plurality of various environmental factors is present further comprises:
The computer system of claim 8, wherein determining an emotional state experienced by the user when each of the plurality of various environmental factors is present further comprises:
creating a data model of each user emotional state experienced by each of the plurality of various environmental factors
creating a data model of each user emotional state experienced by each of the plurality of various environmental factors
storing the created data model in a data repository.
storing the created data model in a data repository.
Claim 13
Claim 13
The computer system of claim 11, wherein the visual assistance to the user includes displaying a notification to the user before the user experiences the identified environmental factor that notifies user of the identified environmental factor.
The computer system of claim 11, wherein the visual assistance to the user includes displaying a notification to the user before the user experiences the identified environmental factor that notifies user of the identified environmental factor.
Claim 14
Claim 14
The computer system of claim 11, wherein the audio assistance to the user includes overlaying a sound that causes the negative emotional state in the user with a different sound that does not cause the negative emotional state in the user.
The computer system of claim 11, wherein the audio assistance to the user includes overlaying a sound that causes the negative emotional state in the user with a different sound that does not cause the negative emotional state in the user.


Claim 15
Claim 15
A computer program product for controlling a plurality of environmental factors that trigger a negative emotional state, the computer program product comprising: 
A computer program product for controlling a plurality of environmental factors that trigger a negative emotional state, the computer program product comprising:
one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor capable of performing a method, the method comprising:SVL920160267US0523 of 26
one or more computer-readable non-transitory tangible storage medium and program instructions stored on at least one of the one or more non-transitory tangible storage medium, the program instructions executable by a processor, the program instructions comprising:
determining an emotional state experienced by a user when each of a plurality of various environmental factors is present
program instructions to determine an emotional state experienced by the user when each of the plurality of various 

program instructions to identify an upcoming event based on the plurality of received calendar information
identifying an environmental factor within the plurality of various environmental factors is present at the identified upcoming event
program instructions to identify an environmental factor within the plurality of various environmental factors is present at the identified upcoming event
in response to determining the identified environmental factor causes the user to experience a negative emotional state, executing an audio accommodation method to modify a presenter’s voice with an overlay to soften the presenter’s voice for the user based on the identified environmental factor, wherein the overlay is a voiceover that lowers a present voice volume and plays a modified presenter voice audio in a softer tone to the user.
in response to determining the identified environmental factor causes the user to experience a negative emotional state, program instructions to execute an audio
accommodation method to modify a presenter’s voice with an overlay to soften the presenter’s voice for the user based on the identified environmental factor, wherein the overlay is a voiceover that lowers a present voice volume and plays a modified presenter voice audio in a softer tone to the user.
Claim 16
Claim 16
The computer program product of claim 15, wherein the plurality of user data is selected from a group consisting of a plurality of user vital sign data and a plurality of user social media data.
The computer program product of claim 15, wherein the plurality of user data is selected from a group consisting of a plurality of user vital sign data and a plurality of user social media data.
Claim 17
Claim 17
The computer program product of claim 15, wherein the plurality of received calendar information is selected from a group consisting of an event name, an event type, a plurality of speaker information, an event date, and an event time.
The computer program product of claim 15, wherein the plurality of received calendar information is selected from a group consisting of an event name, an event type, a plurality of speaker information, an event date, and an event time.
Claim 18
Claim 18
The computer program product of claim 15, wherein the executed accommodation method is selected from a group consisting of a visual assistance to the user, an audio assistance to the user, or a presenter notification.
The computer program product of claim 15, wherein the executed accommodation method is selected from a group consisting of a visual assistance to the user, an audio assistance to the user, or a presenter notification.
Claim 19
Claim 19
The computer program product of claim 15, wherein determining an emotional state experienced by the user when each of the plurality of various environmental factors is present further comprises: 
The computer program product of claim 15, wherein determining an emotional state experienced by the user when each of the plurality of various environmental factors is present further comprises:
creating a data model of each user emotional state experienced by each of the plurality of various environmental factors
program instructions to create a data model of each user emotional state experienced by each of the plurality of various environmental factors

program instructions to store the created data model in a data repository.
Claim 20
Claim 20
The computer program product of claim 18, wherein the visual assistance to the user includes displaying a notification to the user before the user experiences the identified environmental factor that notifies user of the identified environmental factor.
The computer program product of claim 18, wherein the visual assistance to the user includes displaying a notification to the user before the user experiences the identified environmental factor that notifies user of the identified environmental factor.


Claims 1, 8 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,170,113 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claim 1 of the Patent both provide the execution of an audio accommodation for a user who is determined to be experiencing a negative emotional state due to various environmental factors.
Claims 1, 8 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,535,350 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claim 1 of the Patent both provide the execution of an audio accommodation for a user who is determined to be experiencing a negative emotional state due to various environmental factors.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claims 2, 9 and 16 recite the limitation “… wherein the plurality of user data …” in their first lines. There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 10 and 17 recite the limitation “… the plurality of received calendar information …” in their first lines. Contrast this to their respective independent claims (1, 8 and 15) which provide the limitation “identifying an upcoming event based on a plurality of calendar information.” There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 4, 6, 7, 11, 13, 14, 18 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend.
Claims 4, 11 and 18 recite the limitation:
… wherein the accommodation method is selected from a group consisting of a visual assistance to the user, an audio assistance to the user, or a presenter notification.
The accommodation method here is seen to be selected from a group that consists of a visual assistance, among other methods. This limitation however contradicts the audio accommodation method to modify a presenter’s voice …
A visual assistance would not constitute an audio accommodation method, thereby indicating that this limitation present in claims 4, 11 and 18, broadens the indicated limitation of an audio accommodation, to include a visual assistance. This limitation is presented as being further limiting of the subject matter of the claims respective independent claims on which they depend.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claims 4, 11 and 18 are hereby rejected under 35 U.S.C. 112(d).
Claims 6 and 7 which depend on claim 4, claims 13 and 14 which depend on claim 11, and claim 20 which depends on claim 18, are also hereby rejected under 35 U.S.C. 112(d) as they fail to resolve the issue raised on their respective base claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Ganesh (US 2017/0340270 A1) provides teaching for monitoring patients’ statuses for emotional and physical responses to physiological and environmental conditions [0052], FIG. 11.
Zamer (US 2014/0250174 A1) teaches identification of future events based on calendar information [0041].
GIMENEZ MOLINELLI et al (US 2017/0039877 A1) teaches of determining an impact value relative to a stress level of a user which a future event may have on the user [0062].
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657